Grieein Smith, Chief Justice, dissenting. The record conclusively shows that the credit established by FDIC was a mistake, and that appellee had withdrawn his money. The depositor closed his account in the Bank of Dierks September 7, 1951, by writing a check for $2,146.69 — the exact amount of his balance. In October two checks written by Hunter’s wife were paid and Hunter took care of the overdraft. When the account was closed the depositor did not even inferentially question correctness of the payment; nor was it ever suggested that an improper check was charged to him. The entire case, and this court’s affirmance, rest upon the proposition that one who has been a bank customer may, months later, and when the institution has failed, establish his right to an erroneous credit by testifying that he “thinks, maybe” he had put in more money than the bank had credited him with, or that he “probably” was the victim of bad bookkeeping — and he may do this without showing when the theoretical deposit was made, how he came by the money, or even naming the day or month the error or deception occurred. If third parties, charged with the duty of examining the bank’s affairs, erroneously conclude that money may have been deposited (basing this assumption upon hearsay and vagrant statements) and authorize such a credit, a jury may “suppose” that the deposits were made. I would reverse the judgment and dismiss the cause.